                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  MIKE SETTLE,                                         )
                                                       )       Case No. 3:19-cv-32
         Plaintiff,                                    )
                                                       )       Judge Travis R. McDonough
  v.                                                   )
                                                       )       Magistrate Judge H. Bruce Guyton
  MICHAEL PARRIS,                                      )
                                                       )
         Defendant.                                    )


                                  MEMORANDUM AND ORDER


         Plaintiff Mike Settle, proceeding pro se, brings this civil rights action under 42 U.S.C. §

  1983. Now before the Court are Defendant Michael Parris’s motion to take Plaintiff’s deposition

  (Doc. 19), Plaintiff’s “motion for discovery” (Doc. 20), Defendant’s motion for extension to file

  response to Plaintiff’s interrogatories (Doc. 23), and Plaintiff’s motion to compel discovery

  (Doc. 29). For the reasons herein, the Court will GRANT Defendant’s motion to take Plaintiff’s

  deposition, DENY WITH LEAVE TO REFILE Plaintiff’s “motion for discovery,” GRANT

  Plaintiff’s motion to compel discovery, and GRANT Defendant’s motion for extension to file

  response to Plaintiff’s interrogatories.

  I.     DEFENDANT’S MOTION TO TAKE PLAINTIFF’S DEPOSITION

         Defendant moves to depose Plaintiff under Federal Rule of Civil Procedure 30(a)(2)(B).

  Rule 30(a)(2)(B) provides that a party must obtain the court’s leave to take the deposition of a

  deponent who is confined in prison. Plaintiff is currently housed at the Morgan County

  Correctional Complex in Wartburg, Tennessee. Defendant will be GRANTED leave to take




Case 3:19-cv-00032-TRM-HBG Document 34 Filed 06/11/20 Page 1 of 7 PageID #: 225
  Plaintiff’s deposition before a notary public, either in person or by teleconference, at a time and

  date convenient to the prison authorities.

  II.   PLAINTIFF’S MOTION FOR DISCOVERY AND MOTION TO COMPEL
        DISCOVERY

        A. Plaintiff’s Motion for Discovery

         Plaintiff filed a “motion for discovery” under Federal Rule of Civil Procedure 26. (Doc.

  20.) Attached to his “motion for discovery” are Defendant’s responses to Plaintiff’s discovery

  request. (Id. at 3–5.) In his motion, Plaintiff states that, on December 2, 2019, he requested

  copies of “TDOC [Tennessee Department of Correction] Index #401.05, Index # 401.08, Index

  #507.01, Index # 509.01, Index # 509.02, Index # 509.03, and Tenn. Code Ann. § 9-8-307” from

  Defendant. (Id. ¶ 1.) Plaintiff also requested a “copy of the inmates that completed the (SMU)

  [program] in unit 26, C & D that [were] transferred.” (Id. ¶ 4.) Defendant, however, objected to

  Plaintiff’s requests on relevancy grounds and failed to provide him with copies of these

  documents. (Id. ¶¶ 2–3.) Plaintiff maintains that the requested documents are relevant to his

  case because the TDOC policies “show ‘liberty interests’” and the “list shows the inmates

  transferred [out of SMU] based on completed (SMU) [program] [.]” (Id. ¶¶ 3–4.)

         Defendant responds in opposition, arguing that the TDOC Policies 401.05, 401.08,

  507.01, 509.01, 509.02, and 509.03 and the requested inmate “list” are irrelevant to Plaintiff’s

  case. (Doc. 22.) Specifically, Defendant argues that the TDOC policy does not create a liberty

  interest because a liberty interest is not triggered by prison policy language but rather by whether

  “the matter at issue” imposes an atypical and significant hardship on an inmate. (Id. at 2.)

  Defendant maintains that Policy 401.05, titled “Safekeepers”; Policy 401.08, titled

  “Classification Hearing Process”; Policy 507.01, titled “Visitation”; and Policies 509.01, 509.02,

  509.03, titled “Library Administration and Supervision,” are not at issue in Plaintiff’s complaint.

                                                   2

Case 3:19-cv-00032-TRM-HBG Document 34 Filed 06/11/20 Page 2 of 7 PageID #: 226
  (Id. at 1.) Lastly, Defendant states that he properly objected to interrogatory number five of

  Plaintiff’s discovery, because “[o]ther inmates’ experiences are irrelevant to Plaintiff’s claim.”

  (Id. at 2.)

          Local Rule 37.2 of the Eastern District of Tennessee states:

                 Any discovery motion filed pursuant to Rules 26 through 37 of the
                 Federal Rules of Civil Procedure shall include, in the motion itself
                 or in an attached memorandum, a verbatim recitation of each
                 interrogatory, request, answer, response, and objection which is the
                 subject of the motion or a copy of the actual discovery document
                 which is the subject of the motion.

  Plaintiff attached Defendant’s responses to Plaintiff’s discovery request but failed to attach his

  discovery request to his “motion for discovery” under Rule 37.2. See Abrams v. First Tenn.

  Bank Nat’l Ass’n, No. 3:03-cv-428, 2006 WL 2481296, at *2 (E.D. Tenn. Aug. 24, 2006)

  (stating that compliance with Local Rule 37.2 is a threshold requirement “dutifully enforced in

  this District”). Plaintiff’s “motion for discovery” will therefore be DENIED WITH LEAVE

  TO REFILE.

         B. Plaintiff’s Motion to Compel

         Plaintiff subsequently filed a motion to compel discovery under Federal Rule of Civil

  Procedure 37(a). (Doc. 29.) Attached to Plaintiff’s motion are his request for production and

  Defendant’s response to the request. In Plaintiff’s motion to compel, he states that, on February

  5, 2020, he requested a copy of “TDOC #401.02” regarding the reclassification process. (Id. at

  1.) Plaintiff maintains that Defendant objected to this “production request” and that the request

  for this policy is relevant to Plaintiff’s case. (Id.) Defendant argues in opposition that TDOC

  policy 401.02 does not concern or reference to the reclassification process but, instead, concerns

  the “Receiving and Receipting of Inmates.” (Doc. 30, at 1.) Because “[t]he receipt of Plaintiff

  into the physical custody of TDOC” is not at issue, Defendant argues that the policy is irrelevant.

                                                   3

Case 3:19-cv-00032-TRM-HBG Document 34 Filed 06/11/20 Page 3 of 7 PageID #: 227
  (Id.) The parties, therefore, disagree as to what Policy 401.02 entails. Plaintiff has not filed a

  reply to Defendant’s opposition.

          “A district court has broad discretion in regulating discovery[.]” Rhodes v. McDannel,

  945 F.2d 117, 119 (6th Cir. 1991). The Sixth Circuit has also held that the scope of discovery

  under the Federal Rules of Civil Procedure is “quite broad.” Lewis v. ACB Bus. Serv., Inc., 135

  F.3d 389, 402 (6th Cir. 1998). “But discovery, like all matters of procedure, has ultimate and

  necessary boundaries.” Hickman v. Taylor, 329 U.S. 495, 507 (1947). But see Oppenheimer

  Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (stating that discovery is not “limited to the

  merits of a case, for a variety of fact-oriented issues may arise during litigation that are not

  related to the merits”).

          A party may obtain discovery “regarding any nonprivileged matter that is relevant to any

  party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1);

  see also Shelbyville Hosp. Corp. v. Mosley, No. 4:13-cv-88, 2017 WL 1155046, at *2 (E.D.

  Tenn. Mar. 27, 2017) (noting that relevant information under Rule 26 is broad for discovery

  purposes). The moving party bears the initial burden that the information sought is relevant. Id.

  at *3. The information sought need not be admissible in court to be relevant. Person v.

  Progressive Logistics Serv., L.L.C., No. 1:05-cv-150, 2006 WL 8442660, at *1 (E.D. Tenn. Jan.

  27, 2006). Rather, the relevance burden is satisfied if the party can demonstrate that the

  requested information “appears reasonably calculated to lead to the discovery of admissible

  evidence.” Id. (citation omitted); see Sanders, 437 U.S. at 351 (stating that relevant subject

  matter under Rule 26 is “construed broadly to encompass any matter that bears on, or that

  reasonably could lead to other matter that could bear on, any issue that is or may be in this

  case”). “If a party objects to the relevancy of information sought . . . the party seeking the



                                                    4

Case 3:19-cv-00032-TRM-HBG Document 34 Filed 06/11/20 Page 4 of 7 PageID #: 228
  information bears the burden of showing its relevance.” Grant, Konvalinka & Harrison, P.C. v.

  U.S., No. 1:07-cv-88, 2008 WL 4865566, at *4 (E.D. Tenn. Nov. 11, 2008) (citation omitted).

         Federal Rule of Civil Procedure 37 governs discovery disputes between parties. Rule

  37(a)(3)(B)(iv) allows a party to move to compel discovery if “a party fails to produce

  documents . . . requested under Rule 34.” As a threshold matter, however, the proponent of a

  motion to compel must include a certification that the movant has, in good faith, “conferred or

  attempted to confer with the person or party failing to make disclosure of discovery in an effort

  to obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

          Plaintiff has satisfied this threshold requirement under Rule 37(a)(1). Attached to his

  motion are Plaintiff’s discovery request served on Defendant on February 5, 2020, and

  Defendant’s response, which show that Plaintiff attempted to obtain the discovery before he filed

  this motion. He also certified in his motion that he requested “T.D.O.C. #401.02” and that

  Defendant objected to this request. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A

  document filed pro se is ‘to be liberally construed[.]’” (citation omitted)).

         Plaintiff has also met his burden in showing that Policy 401.02 appears reasonably

  calculated to lead to admissible evidence that is relevant to Plaintiff’s claims. Plaintiff states in

  his motion that Policy 401.02 relates to the “reclassification process” detailed in his complaint

  and that the “Program Review Board is specifically charged with ‘transfer reclassifications’”

  under index 401.02(vi)(A)(4)(b). (Doc. 29, at 1–2.) If Policy 401.02 does in fact discuss the

  reclassification process, this information appears reasonably calculated to lead to admissible

  evidence relevant to Plaintiff’s claim that Defendant’s alleged failure to transfer him out of

  SMU—despite his reclassification out of SMU upon his completion of the SMU Program—

  violates Plaintiff’s due process rights. Although Defendant argues that Policy 401.02 does not



                                                    5

Case 3:19-cv-00032-TRM-HBG Document 34 Filed 06/11/20 Page 5 of 7 PageID #: 229
  discuss the reclassification process but instead discusses the “Receiving and Receipting of

  Inmates,” the policy sought may lead to information regarding the TDOC’s procedures that could

  bear on or clarify Plaintiff’s due-process claims. See Sanders, 437 U.S. at 351 (stating that

  discovery is “designed to help define and clarify the issues”). Accordingly, Plaintiff’s motion to

  compel discovery (Doc. 29) will be GRANTED. Defendant shall provide Plaintiff with TDOC

  Policy 401.02, because the policy appears reasonably calculated to lead to the discovery of

  admissible evidence.

  III. DEFENDANT’S MOTION FOR EXTENSION

        On January 29, 2020, Defendant moved for a thirty-day extension “to February 28, 2020”

  to “fully respond” to Plaintiff’s Interrogatories. (Doc. 23, at 1.) Federal Rule of Civil Procedure

  33(b)(2) states that a “responding party must serve its answers . . . within 30 days after being

  served with the interrogatories. A shorter or longer time may be . . . ordered by the court.”1

  Local Rule 7.2 states that “[f]ailure to respond to a motion may be deemed a waiver of any

  opposition to the relief sought.” Plaintiff has not filed opposition to Defendant’s motion.

  Accordingly, the Court will GRANT Defendant’s motion. While the thirty-day extension to

  February 28, 2020, has clearly passed, the Court shall deem Defendant’s answers to Plaintiff’s

  interrogatories that were served on or before February 28, 2020, as timely.

  IV.    CONCLUSION

         For the foregoing reasons, the parties’ motions are resolved as follows:

            Defendant’s motion to take Plaintiff’s deposition (Doc. 19) is GRANTED. Pursuant
             to Federal Rule of Civil Procedure 30(a)(2)(B), Defendant is permitted to take


  1
    After Defendant filed his motion (Doc. 23), the Court entered a scheduling order, which states
  that “[a]ll discovery methods listed in Rule 26(a) [of] the Federal Rules of Civil Procedure shall
  be completed by August 17, 2020,” including all motions relating to discovery. (Doc. 26, at 1.)
  The scheduling order is silent, however, as to discovery methods under Rule 33.
                                                   6

Case 3:19-cv-00032-TRM-HBG Document 34 Filed 06/11/20 Page 6 of 7 PageID #: 230
           Plaintiff’s deposition, before a notary public, in person or by teleconference, at a time
           and date convenient to the prison authorities.

          Plaintiff’s “motion for discovery” (Doc. 20) is DENIED WITH LEAVE TO
           REFILE.

          Plaintiff’s motion to compel discovery (Doc. 29) is GRANTED. Defendant SHALL
           provide Plaintiff with TDOC Policy 401.02 within thirty days of the date of this
           Order.

          Defendant’s motion for extension to file response to Plaintiff’s interrogatories (Doc.
           23) is GRANTED. Defendant’s answers to Plaintiff’s interrogatories served on or
           before February 28, 2020 shall be deemed timely.


       SO ORDERED.

                                              /s/Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                 7

Case 3:19-cv-00032-TRM-HBG Document 34 Filed 06/11/20 Page 7 of 7 PageID #: 231
